DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People's Republic of China on 1/2/2020. It is noted, however, that applicant has not filed a certified copy of the CN 202010001020.6 application as required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chew on 2/19/2021 and 3/3/2022.

The application has been amended as follows: 
	Claim 1. A modular lamp, comprising several modular units and lamp connectors, wherein each modular unit is a single lamp, and each lamp connector is configured to connect the modular units; 
each modular unit comprises a lamp housing, a power supply drive, a power cable, a control cable, female connector terminals, and an LED lamp bead plate; the power cable is connected to an external power supply; the power cable, the power supply drive, and the LED lamp bead plate are sequentially electrically connected to implement lighting; the power supply drive and the LED lamp bead plate are built in the lamp housing;
a female receptacle for accommodating each female connector terminal is disposed on either side of the back of each modular unit, one female connector terminal is disposed in each female receptacle; the female connector terminals are ; each female connector terminal comprises a power cable terminal and a control cable terminal; the power cable terminal is connected to the power cable, and the control cable terminal is connected to the control cable; 
each lamp connector comprises a connector body, a power cable, a control cable, and male connector terminals;
the male connector terminals match the female connector terminals of each modular unit; a male receptacle for accommodating each male connector terminal is disposed on either side of the connector body, one male connector terminal is disposed in each male receptacle; the male connector terminals are configured to enable the connector body to connect to two modular units simultaneously; each male connector terminal comprises a power cable terminal and a control cable terminal; two ends of the power cable are respectively connected to two power cable terminals, and two ends of the control cable are respectively connected to two control cable terminals; and 
the male connector terminals on either side of each lamp connector are electrically plug-connected to the female connector terminals of each modular unit. 
Claim 2. The modular lamp according to claim 1, wherein each modular unit further comprises a power adjustment controller, the power adjustment controller is connected to the power supply drive by using the control cable, and is configured to adjust power of the LED lamp bead plate; the power adjustment controller is built in the lamp housing, and an adjustment potentiometer of the power adjustment controller 
Claims 3 and 4, on line 1, “the modular unit” has been changed to -each modular unit-. 
Claim 10, line 2, “stripe” has been changed to -stripes-.
Claims 11, 13, and 14, on line 1 of each, “the lamp connector” has been changed to -each lamp connector-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        



/renee s luebke/Supervisory Patent Examiner
Art Unit 2833